     Case 3:20-cv-03678-MCR-EMT Document 18 Filed 01/28/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


UNITED STATES OF AMERICA,
ex rel. ROBERT V. SMITH,

      Plaintiff,

v.                                             Case No. 3:20cv3678/MCR/EMT

JAY A. ODOM;
OKALOOSA COUNTY,
BOARD OF COMMISSIONERS,

      Defendants.

____________________________________


            MOTION FOR LEAVE TO APPEAR PRO HAC VICE
                      BY SARAH WILBANKS

      Pursuant to Rule 11.1 of the Local Rules for this Court, Sarah Wilbanks

respectfully moves for admission pro hac vice to this Court in order to represent

Plaintiff Jay A. Odom in this matter. In support of this motion, Ms. Wilbanks states

the following:

      1.     Ms. Wilbanks is a member in good standing of the Illinois Bar. Ms.

Wilbanks is also a member of the General Bar of the U.S. District Court for the

Northern District of Illinois. A Certificate of Good Standing from the Clerk of the

Supreme Court of Illinois is attached to this motion.
       Case 3:20-cv-03678-MCR-EMT Document 18 Filed 01/28/21 Page 2 of 4




       2.    Ms. Wilbanks is an attorney at the law firm of Kaplan Kirsch &

Rockwell LLP and has been retained by Mr. Odom as co-counsel in this matter in

addition to the counsel of record, Ben Gordon.

       3.    Ms. Wilbanks has never been subject to disciplinary proceedings by

any state or federal bar nor are there any pending disciplinary proceedings against

her.

       4.    Ms. Wilbanks has reviewed and is familiar with the Local Rules of this

Court and has successfully completed the requisite online Attorney Admission

Tutorial (Confirmation Number: FLND16117953124097).

       5.    Ms. Wilbanks has reviewed and is familiar with the online CM/ECF

Attorney User’s Guide provided by this Court and with the CM/ECF e-filing system.

Ms. Wilbanks maintains an upgraded PACER account, through which she has

submitted a request for pro hac vice admission, which has been approved.

       6.    Ms. Wilbanks has paid the requisite pro hac vice fee at the time of filing

of this motion.




                                          2
     Case 3:20-cv-03678-MCR-EMT Document 18 Filed 01/28/21 Page 3 of 4




      WHEREFORE, Ms. Wilbanks respectfully requests permission to appear in

this Court for this cause only.

Dated: January 28, 2021           By: /s/ Sarah Wilbanks
                                    Sarah Wilbanks
                                    KAPLAN KIRSCH & ROCKWELL LLP
                                    1675 Broadway, Suite 2300
                                    Denver, CO 80202
                                    (303) 825-7029
                                    (303) 825-7005 Facsimile
                                    swilbanks@kaplankirsch.com

                                     Attorney for Jay A. Odom




                                     3
Case 3:20-cv-03678-MCR-EMT Document 18 Filed 01/28/21 Page 4 of 4
